 Case: 3:21-cv-00033-TMR-MRM Doc #: 3 Filed: 01/25/21 Page: 1 of 1 PAGEID #: 71




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

CAMILIA T. TERRY,

                               Plaintiff,            :      Case No. 3:21-cv-033


                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

STEVEN MNUCHIN,
 Secretary of the Treasury, et al.

                               Defendants.           :



                                ORDER OF REFERENCE


        Pursuant to 28 U.S.C. § 636(b), this case is hereby referred to United States Magistrate

Judge Michael R. Merz from the date of this Order until the discovery cut-off date. The Magistrate

Judge is authorized to perform any and all functions authorized for full-time United States

Magistrate Judges by statute, including, without limiting the generality of the foregoing, all

motions to remand removed cases to state court, all motions to dismiss or for judgment on the

pleadings under Fed. R. Civ. P. 12, and all discovery-related motions. The Magistrate Judge shall

proceed in accordance with Fed. R. Civ. P. 72.

January 25, 2021.                                           *s/Thomas M. Rose

                                                                   ________________________
                                                                         Thomas M. Rose
                                                                    United States District Judge


                                                 1
